Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 9, 2001 (People v Jackson, 287 AD2d 520 [2001]), affirming two judgments of the Supreme Court, Queens County, both rendered June 3, 1997.
Ordered that the application is denied.
The appellant failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Santucci, J.P., Florio, H. Miller and Townes, JJ., concur.